UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

MELVIN RANDALL PATTERSON #407659 = CIVIL ACTION NO. 16-1416

VERSUS JUDGE DONALD E. WALTER
KEITH DEVILLE MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, including the written
objections filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

IT IS ORDERED that Petitioner’s Petition for Writ of Habeas Corpus is DENIED.

Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District
Courts requires the district court to issue or deny a certificate of appealability when it enters
a final order adverse to the applicant. The court, after considering the record in this case
and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability
because the applicant has not made a substantial showing of the denial of a constitutional

right. eb,

THUS DONE AND SIGNED at Shreveport, Louisiana, this the QO day of

December, 2019.
\puote S wht

“DONALD E. WALTER
UNITED STATES DISTRICT JUDGE

 
